Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered March 22, 2007, which, in an action for medical malpractice, granted defendants’ motions to dismiss the complaint as time-barred, and dismissed as moot plaintiffs cross motions for, inter alia, further discovery and a stay of the action, unanimously affirmed, without costs.
Dismissal of the complaint was properly granted since the alleged malpractice occurred in 2002 and the action was not commenced until September 2006, which was well beyond the 2V2-year statute of limitations (see CFLR 214-a).
We have considered plaintiffs remaining arguments, including that the relation back and continuous treatment doctrines preclude dismissal of the complaint, and find them unavailing. Concur—Tom, J.E, Williams, Catterson and Moskowitz, JJ.